225 S.W.3d 271 (2006)
Jacob P. VIGIL, M.D., Appellant,
v.
Salvador MONTERO, Indivdually and as Administrator of the Estate of Sara Montero, Deceased, and on Behalf of All Statutory Wrongful Death Beneficiaries of Sara Monter, Deceased, Appellees.
No. 08-05-00336-CV.
Court of Appeals of Texas, El Paso.
April 13, 2006.
John McChristian, Fort Worth, for appellant.
Evelina Ortega, Caballero & Ortega, L.L.P., El Paso, for appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Pending before the Court is a joint motion to remand, requesting that this Court remand the case to the trial court for rendition of judgment in accordance with the parties compromise and settlement agreement. See TEX.R.APP.P. 42.1(a)(2)(B).
On October 18, 2005, this Court referred the parties to mediation pursuant to TEX. CIV.PRAC. & REM.CODE ANN. 154.021, et. seq. A mediation was held on November 22, 2005, but the case did not settled during the mediation. However, the parties represent that since mediation, the parties have continued discussions and negotiations of the matter and have now reached an agreement compromising and settling the underlying claim. The Court has considered this cause on the parties motion and concludes the motion should be GRANTED.
Accordingly, we set aside the trial courts judgment without regard to the merits and remand this cause to the trial court for rendition of judgment in accordance with the parties compromise and settlement agreement.